DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinno et al. (US 2015/0102982), hereinafter Kinno, and Osman (US 2017/0277254) in view of Tessieres et al. (2016/0327812), hereinafter Tessieres.
	In reference to claim 1, Kinno discloses a head-mounted display (HMD) apparatus in Figs. 1 and 3 apparatus comprising: 
	a head attachment unit (20) comprising a first attachment member (27) configured to attach the HMD to a user’s head when the HMD is worn by the user and a first element (50) having an adjustable weight distribution; and
	an adjustment unit (40) configured to adjust a distribution of the weight of the HMD based on user’s information associated with the user (user’s head movement, for example, it depends on an individual user wearing the HMD moves his/her head or not, the holder is tilted accordingly; the user head movement is therefore, considered as user information [72]) wherein the adjustment unit (40) is configured to adjust the weight distribution of the first element (50) of the HMD based on the user information (head movement) by adjusting a configuration of one or more mobile components (50b) of the first element (50) without adjusting a position or an orientation of the first element  (adjustment part 50) with respect to the HMD;
	wherein the user information comprise information indicative of one or more characteristics of the user including head movement of the user and/or head orientation of the user (the detector 30 detects the tilt of the holder caused by 
	The adjustment unit (40) is configured to adjust the distribution of the weight of the first element (50) based on one or more characteristic of the user, for example, user’s head movement (the weight balance of the of the head mounted display 110 can be optimize by changing the weight 50b depending on the tilt of the holder, i.e., user’s head movement, (paragraphs [75-76]).
	Kinno discloses the user information comprises information of user’s head movement as one of characteristic of the user (user’s head movement) the adjustment unit is configured to adjust the distribution of the weight (50b) of the first element of the HMD based on one or more of the characteristics of the user (user’s head movement, for example, information of user’s head movement, i.e., tilt of the holder (20) detected by detector (30) is used to adjust the mass 50b of the holder 20, see paragraphs [68] and [75-76] ).
	Kinno discloses the user information is a head movement of the user (paragraph [68]). Kinno does not disclose the user information is a user profile information indicative of one or more characteristics of the user including at least one of an average head movement of the user; and an average head orientation of the user.
	In the same field of endeavor, Osman discloses a head up display using user profile information indicating one of more characteristic including at least one of an average head movement of the user; and an average head orientation of the user (a photo graphic image of the wearer with the headset on in the correct fit configuration can be stored on the headset or online associated with the users’ profile, This reference can be 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the user’s profile in the adjustment unit of Kinno as taught by Osman in ensuring that the headset weight is correctly distributed on the wearer's head (paragraph [3]).
	The combination of Kinno and Osman does not disclose one of an average head movement of the user indicative of a head movement propensity of the user; and an average head orientation of the user indicative of a head posture tendency of the user.
	 In the same field of endeavor, Tessieres discloses an disclose an average head movement of the user indicative of a head movement propensity of the user; and an average head orientation of the user indicative of a head posture tendency of the user is used as user’s profile (he wearer data, user’s profile, may further comprise wearer vision behavior data relating to the vision behavior of the wearer.  Typically, the eye/head movement strategy of the wearer may be considered.  Indeed, individuals have different propensity to move either their eyes or their head when successively looking in different directions, i.e., head movement propensity of the user and head 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use head movement propensity and head posture tendency of the user as user’s profile in the combination of Kinno and Osman to allow determining a customized equipment by taking into account the specificities of individualized usage contexts (paragraph [21]).

 	In reference to claim 2, Kinno the user information (tilt of the holder, head movement) is stored in a non-transitory storage medium (storage (40c) and the adjusting unit (40) is configured to read the user profile information from the non-transitory storage medium prior to adjusting the weight distribution of the first element of the  HMD (paragraphs [73-75]). Furthermore, Oman discloses the user profile is the correct fit configuration can be stored on the headset or online and associated with the user’s profile (paragraph [58]).
	In reference to claim 3, Kinno discloses the user profile information comprises weight distribution information indicative of a weight distribution of the HMD previously selected by the user (storage 40a stores information of the relation between the holder, user information and optimal position of the weight 50b…, paragraphs [74-75]).
In reference to claim 6, Kinno discloses in Fig. 1, the first attachment (27) member is configured to extend at least partially around a circumference of the user’s head and the first attachment member comprises the first element (50).
	In reference to claim 7, Kinno discloses the adjustment unit (40) in Fig. 3 is configured to adjust a weight distribution (50b) of the first attachment member (27) by adjusting the weight distribution of the first element (50) as shown in Figs 1 and 3.
	In reference to claim 8, Kinno discloses one or more mobile components comprise one or more mobile magnetically sensitive mass components (movable ion core 55) in Fig. 4 and paragraph 90.
	In reference to claim 9, Kinno discloses the first element comprises a liquid and the one or more mobile components comprise one or more mobile magnetically sensitive mass components (62), see paragraphs [33-34].
	In reference to claim 10, Kinno discloses the adjustment unit is configured to adjust a position of each mobile magnetically sensitive mass (55) component with respect to the first element (50) in Fig. 5, and it would have been obvious for one of ordinary skill in the art at the time of the invention to adjust the mass in accordance with the user profile information as rationale in claim 1.
	In reference to claim 11, Kinno discloses in Fig. 8 the head attachment unit comprises a plurality of electromagnets (60a and 60b) each configured to generate a magnetic field that exerts a force on the mobile magnetically sensitive mass components within a predetermined distance of the electromagnet.
	In reference to claim 12, Kinno discloses the plurality of electromagnets are positioned at respective locations with respect to the first element (61) and each 
	Claims 16 and 17 are method and non-transitory machine-readable medium associated with apparatus claim 1, and therefore, are rejected as the same reason set forth above.
	In reference to claim 19, Kinno discloses the adjustment unit (40) is configured to adjust the distribution of the weight of the first element of the HMD prior to an initial movement of the user’s head (the relationship between the tilt of the holder 20, and the calculated information is stored in storage 40a…the optimal position of the weight 50b can be calculated by performing experiments, simulations or the like; see paragraphs [76]. 

Claims 4, 5, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinno and Osman, and Tessieres in view of Marti et al. (US 2007/0371358).
	In reference to claim 4, Kinno discloses the adjustment unit (40) is configured to adjust the first element (50) with respect to the HDM according to the user profile, for example, head movement (paragraphs [68-72]). 
	Kinno does not disclose adjusting at least one of a position and orientation of the first element with respect to the HMD. Marti discloses control module (115) configured to adjust at least one of a position (134) and an orientation (direction 150) of the first 
	 It would have been obvious for one of ordinary skill in the art at the time of the invention to adjust the distribution of the weight in the combination of Kinno and Marti as taught by Marti to simulate an action or experience in which a body part of the user would by pushed or pulled in a specific direction (paragraph [53]).
	In reference to claim 5, Marti discloses the first element (110-1) extends from a front portion of the HMD proximate to the user’s forehead to a rear portion of the HMD proximate to a rear portion of the user’s head as shown in Fig. 4A.
	In reference to claim 13, Kinno discloses the plurality of electromagnets (60a and 60b) are positioned at respective locations with respect to the first element (61) and each electromagnet is configured to generate a magnetic field; and Marti discloses according each electromagnetic is configured to generate a magnitude field according to a predetermined schedule; see magnitude of the mass 110 at time t1 and t2 in Fig. 3 and paragraph [42]).
	In reference to claim 14, Marti discloses a second attachment member (112 in Figs 1A and 1B having12 with weight 110-3), wherein the adjustment unit (210 and 220 in Fig. 2) is configured to adjust the weight distribution of the second attachment element; and Kinno discloses adjusting the weight distribution of the element by adjusting a configuration of one or more mobile components (50b) of the element without adjusting a position or an orientation of the first element with respect to the HMD as discussed claim 1.
In reference to claim 15, Kinno discloses adjustment unit is configured to adjust the weight distribution of the first element; and it would have been obvious for one of ordinary skill in the art at the time of the invention to adjust the weight distribution of the second element (110-2) of Marti to adjust the distribution of the weight of the HMD in accordance with the user profile information as rationale in claim 1.
	In reference to claim 18, Marti discloses the first element (110) is configured to extend at least partially around the circumference of the user’s head such that, at least one of:
	the one or more mobile components (114) of the first element are movable at least partially around the circumference of the user’s head; and
	the one or more mobile components (114) of the first element are movable from one side of the user’s head to another side of the users head as shown in Figs. 4A-B and paragraph [44].

Response to Arguments
Applicant's arguments filed December 18, 2021 see Remarks pages 8-9, have been fully considered but they are not persuasive.
	 The above establishes that Kinno (U.S. 2015/0102982) does not disclose or suggest at adjusting the weight distribution of an HMD by adjusting the mobile component based on user profile information user profile information that comprises information indicative of one or more characteristics of the user including at least one of: an average head movement of a user indicative of a head movement propensity of the 
2007/0371358) remedies the above-noted deficiencies of Kinno (U.S. 2015/0102982).
	The examiner respectfully disagrees. As discussed in Claim 1, Kinno discloses using user’s head movement information (user’s head tilt information) to adjust the weight distribution of the HMD by adjusting the mobile component (50), paragraph [72]), and Osman discloses head set generates a signal useful in ensuring the weight of the headset is correctly distribute on a user head using user’s profile (paragraphs [58] and [61]). Furthermore, Tessieres discloses using head movement propensity of the user and head posture tendency of the user (paragraphs [85-86]) to allow determining a customized equipment by taking into account the specificities of individualized usage contexts (paragraph [21]). Consequently, the combination of Kinno, Osman, and Tessieres clearly teaches the limitation of claim 1. 
Therefore, the rejection is maintained.

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Olsson et al. (US 2016/0231572) discloses in Fig. 5 the battery or various control circuitry is put in the housing 80 of the earpiece to provide weight balancing for the device (paragraph [73]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/Primary Examiner, Art Unit 2692